Case: 12-31194      Document: 00512546418         Page: 1    Date Filed: 02/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 12-31194                                    FILED
                                  Summary Calendar                           February 27, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REGINALD D. LEE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:11-CR-317-12


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Reginald D. Lee appeals the sentence imposed following his guilty plea
conviction for conspiracy to possess with intent to distribute five kilograms or
more of cocaine. He argues on appeal that the district court erred by using his
two prior convictions to enhance his criminal history score, which rendered him
ineligible for application of the safety-valve provision. He contends that trial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-31194    Document: 00512546418    Page: 2   Date Filed: 02/27/2014


                                No. 12-31194

counsel for both of his prior state convictions failed to ensure that he was
properly informed of the constitutional rights he was giving up by pleading
guilty. His challenge is foreclosed under United States v. Longstreet, 603 F.3d
273, 277 (5th Cir. 2010).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2